EXHIBIT 10.1
November 4, 2009
Mr. John G. Duffy
c/o KBW, Inc.
787 Seventh Avenue
New York, NY 10019
Dear John:
     Reference is hereby made to the Amended and Restated Employment Agreement
by and between KBW, Inc. and you, dated as December 31, 2008 (the “Employment
Agreement”). This letter confirms the agreement between KBW, Inc. and you to
amend the Employment Agreement to extend the Employment Period (as defined in
the Employment Agreement) to January 31, 2010, and, subject to your execution of
this letter below, hereby so amends the Employment Agreement.
     Except as expressly amended hereby, the Employment Agreement shall remain
in full force and effect in accordance with the terms and conditions thereof.
Very truly yours,
KBW, INC.

                By:   /s/ Mitchell Kleinman         Name:   Mitchell Kleinman   
    Title:   General Counsel       

Acknowledged & agreed:

                /s/ John G. Duffy     Date: November 4, 2009  JOHN G. DUFFY     
     

 